106 F.3d 391
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jerry PRINCE, Plaintiff-Appellant,v.John JABE, Warden;  Ronald Angelone, Director;  SergeantMayes;  G. Turner, Defendants-Appellees.
No. 96-6812.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 9, 1997.Decided Jan. 21, 1997.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  David G. Lowe, Magistrate Judge.  (CA-95-424-3)
Jerry Prince, Appellant Pro Se.
Jill Theresa Bowers, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.
Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the magistrate judge's order denying relief on his 42 U.S.C. § 1983 (1994) complaint.*  We have reviewed the record and the magistrate judge's order and find no reversible error.  Accordingly, we affirm on the reasoning of the magistrate judge.  Prince v. Jabe, No. CA-95-424-3 (E.D.Va. Apr. 22, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.



*
 The parties agreed to proceed before a magistrate judge pursuant to 28 U.S.C. § 636(c) (1994)